DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In response to the amendment received on 1/19/2021:
Claims 1-13 are pending in the current application.  Claims 1, 2, 5, 6, 8, and 9 are amended.
The previous claims objections are overcome in light of the amendment.
The previous rejection of the claims under 35 U.S.C. 112 is overcome because applicant has amended the claims.
The previous prior art rejections are overcome in light of the amendment.
Allowable Subject Matter
3.	Claims 1-13 are allowed.
	The following is an examiner’s statement of reasons for allowance: none of the prior art of record, alone or in combination, appears to teach, suggest, or render obvious the invention of Claims 1-13.
	Independent Claim 1 recites a secondary battery having a specifically claimed electrode lead configuration wherein the lead has an outer protrusion extending outside of the battery case and an inner connection part inside the case having an insulation film and having notch parts with thinner thickness than other parts of the connection part, the notch parts being spaced from one another and having different thicknesses, each notch part including an indentation extending as a groove into a thickness of the connection part in specific directions, the inner connection part further comprising tab bonding and non-bonding areas facing one another across the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA S PARK whose telephone number is (571)270-3597.  The examiner can normally be reached on M-Th 6 or 7 to 3 or 4; Alt Fri afternoons.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA S PARK/
Primary Examiner, Art Unit 1729